 

C&SEF 44. 2COOOPSAVMM DBARMAARL1 Filed 01/43/20 Page 1 of 8

 

 

USDC SDNY
4 DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICAI

 

 

,LY FILED |

SOUTHERN DISTRICT OF NEW YORK DOC #: / 44
SE ee OY eh ee 7 DATE FILED: i /

i

 

 

fe erence re

 

UNITED STATES OF AMERICA
CONSENT PRELIMINARY ORDER

a : : OF FORFEITURE AS TO
: SPECIFIC PROPERTY/
BILL TSAI, : MONEY JUDGMENT

Defendant.

WHEREAS, on or about September (4, 2019, BILL TSAI (the
“defendant”) was charged in a one-count Information, 19 cr. 67$ (
) (the “Information”), with securities fraud, in violation of Titise
Ly United States Code, Sections 78j(b) & 18£F, Title 17, Code of
Federal Regulations, Section 240.10b-5, and Title 18, United
States Code, Section 2 (Count One);

WHEREAS, the Information included a forfeiture
allegation as to Count One, seeking forfeiture to the United
States, pursuant to Title 18, United States Code, Section
981(a) (1) (C)and Title 28, United States Code, Section 2461(c), of
any and all property, real and personal, that constitutes or is
derived from proceeds traceable to the commission of the offense,
including but not limited to a sum of money in United States
currency representing the amount of proceeds traceable to the
commission of the offense alleged in Count One of the Information
that the defendant has personally obtained;

WHEREAS, on or about September ahs 2019, the defendant

pled guilty to Count One of the Information, pursuant to a plea

 

 

 
 

CESS44A9-2COOS AVM DBARHAALL Filed 01/42/20 Page 2 of 8

agreement with the Government, wherein the defendant admitted the
forfeiture allegation with respect to Count One and agreed to
forfeit to the United States, pursuant to Title 18, United States
Code, Section 981(a)(1)(C) and Title 28, United States Code,
Section 2461(c): (i) a sum of money equal to $125,997 in United
States currency, representing the amount of proceeds obtained as
a result of the charged offense and (ii) all rights, title and
interest of the defendant in all assets in Account No. 101206944,
held by Robinhood Markets, Inc. (the “Specific Property”);

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $125,997 in tintted States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Information that the defendant
personally obtained;

WHEREAS, the defendant further consents to the
forfeiture of all his right, title and interest in the Specific
Property, which constitutes proceeds of the offense charged in
Count One of the Information that the defendant personally
obtained; and

WHEREAS, pursuant to Title 21, United States Code,
Section 853(g), and Rules 32.2 (b) (3), and 32.2 (by (6) of the Federal
Rules of Criminal Procedure, the Government is now entitled,

pending any assertion of third-party claims, to reduce the Specific

 

 
 

CESS9 FID COOSETAVMM DBAGHARL21 Filed OVAZZ0 Page 3 of B

Property to its possession and to notify any and all persons who
reasonably appear to be a potential claimant of their interest
herein;

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S. Berman,
United States Attorney, Assistant United States Attorneys, Robert
L. Boone and Gina Castellano, of counsel, and the defendant, and
his counsel, Carolina Fornos, Esq. and Mark R. Hellerer, Esq.,
that:

da As a result of the offense charged in Count One of
the Information, to which the defendant pled guilty, a money
-judgment in the amount of $125,997 in United States currency (the
“Money Judgment”), representing the amount of proceeds traceable
to the offense charged in Count One of the Information that the
defendant personally obtained, shall be entered against the
defendant.

2 As a result of the offense charged in Count One of
the Information, to which the defendant pled guilty, all of the
defendant’s right, title and interest in the Specific Property is
hereby forfeited to the United States for disposition in accordance
with the law, subject to the provisions of Title 21, United States

Code, Section 853.

 

 
 

CESSES HSL EOOBPS57NM DREGHeRNLZA FIRUCWARZ® Page 4ofs

Bis Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Diogedule: this Consent Preliminary Order of Forfeiture
as to Specific Property/Money Judgment is final as to the
defendant, BILL TSAI, and shall be deemed part of the sentence of
the defendant, and shall be included in the judgment of conviction
therewith.

4, All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check, made
payable to the United States Marshals Service, and delivered by
mail to the United States Attorney’s Office, Southern District of
New York, Attn: Money Laundering and Transnational Criminal
Enterprises Unit, One St. Andrew’s Plaza, New York, New York 10007
and shall indicate the defendant’s name and case number.

5 The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

65 Upon entry of this Consent Preliminary Order of
Forfeiture as to Specific Property/Money Judgment, the United
States (or its designee) is hereby authorized to take possession
of the Specific Property and to hold such property in its secure

custody and control.

 

 
 

CESSES HG QCHOEPTIVNM DBAGHeAN221 Fira OWAaZO Page S of B

Pes Pursuant to Title 21, United States Code, Section
853(n) (1), Rule 32.2(b) (6) of the Federal Rules of Criminal
Procedure, and Rules G(4) (a) (iv) (C) and G(5)(aj){ii) of the
Supplemental Rules for Certain Admiralty and Maritime Claims and
Asset Forfeiture Actions, the United States is permitted to publish
forfeiture notices on the government internet site,
www.forfeiture.gov. This site incorporates the forfeiture notices
that have been traditionally published in newspapers. The United
States forthwith shall publish the internet ad for at least thirty
(30) consecutive days. Any person, other than the defendant,
claiming interest in the Specific Property must file a Petition
within sixty (60) days from the first day of publication of the
Notice on this official government internet web site, or no later
than thirty-five (35) days from the mailing of actual notice,
whichever is earlier.

8. The published notice of forfeiture shall state that
the petition (i) shall be for a hearing to adjudicate the validity
of the petitioner’s alleged interest in the Specific Property,
(ii) shall be signed by the petitioner under penalty of perjury,
and (iii) shall set forth the nature and extent of the petitioner’s
right, title or interest in the Specific Property, the time and
circumstances of the petitioner’s acquisition of the right, title

and interest in the Specific Property, any additional facts

 

 
 

CGSSA HILEOORESIVWNM DRAGHEENLAA FilRACWABLO Pages otB

supporting the petitioner's claim, and the relief sought, pursuant
to Title 21, United States Code, Section 853'(n) «

9:5 Pursuant to 32.2 (b) (6) (A) of the Federal Rules of
Criminal Procedure, the Government shall send notice to any person
who reasonably appears to be a potential claimant with standing to
contest the forfeiture in the ancillary proceeding.

10. Upon adjudication of all third-party interests,
this Court will enter a Final Order of Forfeiture with respect to
the Specific Property pursuant to Title 21, United States Code,
Section 853(n), in which all interests will be addressed. All
Specific Property forfeited to the United States under a Final
Order of -Forfeiture shall be applied towards the. satisfaction of
the Money Judgment.

11. Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of
the Money Judgment.

12. Pursuant to Rule 32.2(b) (3) of the Federal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the

issuance of subpoenas.

 

 
 

CESEAAG I COOOPIAVNM DBQaWAaR21 Filed OV/a2/20 Page 7 of 8

13. The Court shall retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture as _ to Specific
Property/Money Judgment, and to amend it as necessary, pursuant to
Rule 32.2 of the Federal Rules of Criminal Procedure.

14. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of Forfeiture
as to Specific Property/Money Judgment to Assistant United States
Attorney Alexander J. Wilson, Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.

-REMAINDER OF THE PAGE INTENTIONALLY .LEFT BLANK~

 

 
 

CESS4:49- A CHOOB-YVMM DRARHAALLI Filed 01/42/20 Page 8 of 8

15. The signature page of this Consent Preliminary
Order of Forfeiture as to Specific Property/Money Judgment may be
executed in one or more counterparts, each of which will be deemed
an original but all of which together will constitute one and the

same instrument.
AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

By? Dobe Z Toosins (716 £64

ROBERT L. BOONE/GINA CASTELLANO DATE
Assistant United States Attorneys

One St. Andrew’s Plaza

New: York, NY 10007

(212) 637-2208/2224

By: Ce ze ty [4/2014

BYjér TSAI ae ok DATE

By: _A0YoO—_«€< Vii [243
CAROLINAFORNOS, ESQ. DALE
MARK R. HELLERER, ESQ.
Attorneys for Defendant
Pillsbury Winthrop Shaw Pittman LLP
New York, NY 10019

 

7 i" /22Ap
<A HONORABLE VICTOR MARRERO DATE
UNITED STATES DISTRICT JUDGE

 

 

 
 

EASED LTR GRATE Beers” Filee0I11237220 Aeaageloobtis

 

U.S. Department of Justice

United States Attorney
Southern District of New York

 

BY ECF

The Honorable Victor Marrero
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Bill Tsai
19 Cr. 675 (VM)

Dear Judge Marrero:

The Silvio J. Mollo Building
One Saint Andrew’s Plaza
New York, New York 10007

January 13, 2020

In advance of the sentencing of the above-captioned defendant scheduled for this Friday,
January 17, 2020 at 4:30 p.m., please find attached a preliminary order of forfeiture signed by the

parties.

cc: Defense counsel (by ECF)

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

et

Fide 4 Fh yt

 

Robert L. Boone
Assistant United States Attorney
(212) 637-2208

 

 
